
	
		I
		112th CONGRESS
		1st Session
		H. R. 3205
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Paulsen (for
			 himself, Mr. Altmire,
			 Mr. Kinzinger of Illinois,
			 Mr. Guthrie,
			 Mr. Cassidy,
			 Mr. Shimkus,
			 Mrs. McMorris Rodgers,
			 Mrs. Blackburn,
			 Mr. Latta,
			 Mr. Kline,
			 Mrs. Bachmann,
			 Mr. Cravaack,
			 Mrs. Bono Mack, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to persons who, with respect to devices, are accredited to perform
		  certain reviews or inspections.
	
	
		1.Short titleThis Act may be cited as the
			 FDA Renewing Efficiency From Outside
			 Reviewer Management Act of 2011.
		2.Persons
			 accredited to review reports under 510(k) and
			 make recommendations for initial classification
			(a)Time period for
			 review of recommendations of accredited personsSection 523(a) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360m(a)) is amended—
				(1)in paragraph (1),
			 by striking reviewing reports and inserting reviewing and
			 making recommendations to the Secretary regarding reports; and
				(2)in paragraph (2), by amending subparagraph
			 (B) to read as follows:
					
						(B)Time period for
				reviewNot later than 30 days
				after the date on which the Secretary is notified under subparagraph (A) by an
				accredited person with respect to a recommendation regarding a report submitted
				under section 510(k) or an initial classification of a device, the Secretary
				shall make a determination with respect to the recommendation. If the Secretary
				fails to make such a determination by the end of such 30-day period, the
				recommendation is deemed to be accepted by the
				Secretary.
						.
				(b)Access to device
			 informationParagraph (2) of
			 section 523(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360m(a))
			 is amended by adding at the end the following:
				
					(D)Access to device
				informationSubject to
				section 301(j), for the purpose of providing accredited persons with additional
				information to review reports submitted under section 510(k) and make
				recommendations regarding the initial classification of devices, the Secretary
				shall regularly publish—
						(i)detailed decision
				summaries for each clearance of a device under section 510(k), classification
				of a device under section 513, approval of an application for a device under
				section 515, or grant of an exemption for a device under section 520(m),
				occurring after the date of the enactment of this subparagraph; and
						(ii)total product
				life cycles information for
				devices.
						.
			(c)Types of devices
			 To be reviewedParagraph (3)
			 of section 523(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 360m(a)) is amended to read as follows:
				
					(3)Certain
				devices
						(A)In
				generalAn accredited person
				may be used to perform a review regarding any report submitted under section
				510(k) except that an accredited person—
							(i)may not be used to
				perform a review of a class III device; and
							(ii)may be used to perform a review of a class
				II device which is intended to be permanently implantable or life sustaining or
				supporting only if a notification is submitted under subparagraph (B).
							(B)Notification of
				intent to perform a reviewBefore performing a review of a report
				submitted under section 510(k) for a class II device which is intended to be
				permanently implantable or life sustaining or supporting, an accredited person
				shall submit to the Secretary a notification of the person’s intent to perform
				the review. If the Secretary does not object within 60 days after receipt of
				such a notification, the Secretary is deemed to allow the accredited person to
				perform such review. If the Secretary objects to performance of the review by
				the accredited person, the Secretary shall specify in writing the basis for the
				objection, including any reasons why the accredited person is not capable of
				performing the review in a manner which provides a reasonable assurance of the
				safety and effectiveness of the device for its intended
				purpose.
						.
			(d)AccreditationSection 523(b) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360m(b)) is amended—
				(1)in paragraph
			 (2)—
					(A)in the heading of
			 subparagraph (C), by inserting and training after auditing;
					(B)in subparagraph
			 (C)—
						(i)in
			 clause (i), by striking and at the end;
						(ii)by
			 redesignating clause (ii) as clause (iii); and
						(iii)by
			 inserting after clause (i) the following:
							
								(ii)provide for the initial training and
				periodic updating of training of such person;
				and
								;
				and
						(C)by adding at the
			 end the following:
						
							(E)Periodic
				reaccreditation
								(i)PeriodSubject
				to suspension or withdrawal under subparagraph (B), any accreditation under
				this section shall be valid for a period of 3 years after its issuance.
								(ii)Response to
				reaccreditation requestUpon the submission of a request by an
				accredited person to be reaccredited under this section, the Secretary shall
				approve or deny such request not later than 60 days after receipt of the
				request.
								(iii)CriteriaNot
				later than 120 days after the date of the enactment of this subparagraph, the
				Secretary shall establish and publish in the Federal Register criteria to
				reaccredit or deny reaccreditation to persons under this section. The
				reaccreditation of persons under this section shall specify the particular
				activities under subsection (a) for which such persons are
				accredited.
								;
					(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by inserting a sole practitioner or after may not
			 be;
					(B)in subparagraph (B), by striking
			 such a manufacturer, supplier, or vendor and inserting a
			 manufacturer, supplier, or vendor of devices of the type for which such person
			 is accredited; and
					(C)in subparagraph
			 (D), by striking devices and inserting devices of the
			 type for which such person is accredited;
					(3)by striking
			 paragraph (4) (relating to selection of accredited persons); and
				(4)by redesignating
			 paragraph (5) as paragraph (4).
				(e)Duration of
			 authoritySection 523(c) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360m(c)) is amended by
			 striking October 1, 2012 and inserting October 1,
			 2017.
			(f)ReportSection 523(d) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360m(d)) is amended by striking January 10,
			 2007 and inserting January 15, 2015.
			3.Persons accredited to
			 conduct inspectionsSection
			 704(g)(11) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 374(g)(11))
			 is amended by striking October 1, 2012 and inserting
			 October 1, 2017.
		
